Citation Nr: 1645055	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-26 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine


REPRESENTATION

Veteran represented by:	Katrina Washington, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the file, the Board has determined that further development is required before consideration of the Veteran's claim.  

First, the Veteran testified that he injured his back in service when he fell down holding an ammo box.  The next day, he played basketball and reinjured the back, requiring hospitalization at the base hospital.  His service records confirm the Veteran was hospitalized at "Berlin Meddac, Berlin, Germany" in May 1977 for acute low back strain.  However, it appears that no attempts have been made to obtain in-patient or clinical records, if any, from the hospital identified in the treatment records.  Therefore, the case must be remanded to fulfill the duty to assist in this regard. 38 C.F.R. § 3.159(c)(2).

Second, VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  In this instance, there are several sets of VA Medical Center (VAMC) records that have not been associated with the file.  The Veteran testified that two to three years after separation in March 1979 he sought treatment at the VAMC in Tuscaloosa, Alabama for an approximate five year period.  Those records have not been associated with the file.  

The file contains records from the Tuscaloosa VAMC from September 2004 to May 2009 and Birmingham, Alabama VAMC from July 2008 to November 2008.  There are some of the subsequent records from the Birmingham VAMC but those records appear to be mostly limited to mental health treatment.  Nevertheless, the file contains VAMC logs listing VAMC treatment for the Veteran's back disability that are not in the file.  In December 2010, the Veteran had back surgery at the VAMC.  The file contains the operation report and a few outpatient notes related to the operation such as the pre-operative examination.  All other outpatient notes before the operation and all subsequent outpatient treatment records are not currently in the file.

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c); see also Bell, 2 Vet. App. 611.  Therefore, a complete set of VA treatment records from separation from service to the present should be requested to ensure that the Board has all relevant records.

In September 2008, the Veteran was in a motor vehicle accident.  His treating medical provider Dr. L. W. Bragg wrote a letter in September 2008 stating the Veteran's current back pain was aggravated by the motor vehicle accident, but there was a pre-existing injury.  The file also indicates the Veteran fell in 1994 and fractured his left leg.  He subsequently had surgery to treat the fracture.  The Veteran testified that the back was not injured in the fall.  The records from this incident and the 2008 motor vehicle accident have not been associated with the file.  The Board has determined that Dr. Bragg's records and any other treatment for the symptoms resulting from the motor vehicle accident or the 1994 left leg fracture are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Attempts to obtain these records, with the Veteran's assistance, should be undertaken on remand.  

The Veteran received a VA examination in June 2009.  When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In this instance, the VA examiner concluded the Veteran's current back disability is unrelated to service in part because of the 2008 motor vehicle accident and the 1994 left leg fracture.  The Veteran testified that only his left leg was injured in 1994 and he did not injure the back.  In addition, as early as 2008, the Veteran was diagnosed with degenerative disc disease in the lumbar spine and at that time, he attributed the pain to an inservice injury.  The Board notes this is one month before the car accident.  The VA examiner is asserting the Veteran's degenerative disc disease of the lumbar spine resulted from a car accident when the Veteran already had the disability.  Further, the examiner appears to have incorrectly relied upon the 1994 incident also injured the back when the Veteran and medical records indicate otherwise.  Therefore, the Board finds that the Veteran should be provided a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper Federal Custodian and any other appropriate source the in-patient or clinical records of the Veteran from the Berlin Meddac, Berlin, Germany or base hospital while he was stationed in Berlin, Germany in May 1977.  If the requested records are unavailable, the Veteran should be notified of such.

2.  Obtain all VA electronic and paper medical records of treatment of the Veteran's low back at the VA facilities in Tuscaloosa, Birmingham, and Atlanta.  For the VA facility in Tuscaloosa, the RO is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  All attempts to obtain these records should be documented in the file.  If the records are not found, no longer exist, or are otherwise unavailable, a written negative reply is required and the Veteran should be notified in accordance with 38 C.F.R. § 3.159.

3.  Ask the Veteran to submit or authorize VA to obtain all treatment records for the motor vehicle accident occurring in September 2008, to include the records of Dr. L. W. Bragg and for the left leg fracture in 1994, to include hospital records. 

4.  After records development is completed, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner is asked to determine whether the Veteran has a lumbar spine disability.  For each such disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss the significance of the September 2008 letter by Dr. L. W. Bragg that the motor vehicle accident aggravated a pre-existing injury.

5.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




